Citation Nr: 0946190	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  08-10 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability, to include bipolar disorder, 
paranoid schizophrenia and schizoaffective disorder.

2.  Entitlement to service connection for a seizure disorder.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1997 to October 
1997.  The appellant also had service in the Army National 
Guard from December 1996 to June 1997, and from October 1997 
to December 2000.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board notes that the appellant waived his right to a 
Board hearing in April 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO previously denied the appellant's claim for service 
connection for bipolar/paranoid schizophrenia in an April 
2005 rating decision.  The appellant did not disagree with 
the decision.  Thus, the rating decision is final.  38 
U.S.C.A. § 7105 (West 2002).  The U.S. Court of Appeals for 
Veterans Claims (Court) has recently held that a claim for 
service connection for one psychiatric disability submitted 
by a pro se claimant encompasses all psychiatric 
disabilities, regardless of how diagnosed.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Although the appellant 
characterized his new claim as bipolar/paranoid schizophrenia 
with seizure disorder (epileptic seizures), it is, in part, 
essentially the same as the claim denied in the April 2005 
rating decision.  In its development of the claim, the RO did 
not address reopening of the claim for service connection for 
psychiatric disability.  The RO's previous denial of a 
psychiatric claim concerning bipolar disorder and paranoid 
schizophrenia requires consideration as a prior final 
decision.  See id.  The Board is required to address the 
issue of whether new and material evidence has been received 
to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 8 
Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the appellant's 
previously and finally denied claims).  Consequently, the 
Board has recharacterized the issue as reflected above.  
However, for the reasons below, further development of the 
record is needed prior to appellate consideration of this 
claim.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and respond by providing the appellant 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Further, in providing instruction as 
to what information would be considered "new and material", 
the Court indicated that "material" evidence would include 
(1) evidence on an element where the claimant initially 
failed to submit any competent evidence; (2) evidence on an 
element where the previously submitted evidence was found to 
be insufficient; (3) evidence on an element where the 
appellant did not have to submit evidence until a decision of 
the Secretary determined that an evidentiary presumption had 
been rebutted; or (4) some combination or variation of the 
above three situations.  "New" evidence would be considered 
new only if it had not been submitted previously to VA and 
was neither "cumulative nor redundant" of evidence already 
in the record.  A review of the claims file reveals that, in 
light of the Kent decision, the May 2007 VCAA notification 
letter sent to the appellant is insufficient.  In particular, 
the appellant was not apprised of the basis for the prior 
final denial, and the letter did not describe what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

After reviewing the record, the Board finds the VA has not 
completed its duty to assist under the Veterans Claims 
Assistance Act (VCAA).  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  In May 2007, the appellant submitted 
a VA Form 21-4142, Authorization and Consent to Release 
Information, which listed six private medical care providers 
who had treated him for bipolar disorder, paranoid 
schizophrenia and epileptic seizures.  The claims folder 
contains records from four of the six medical care providers 
listed in the May 2007 VA Form 21-4142.  There appear to be 
outstanding treatment records from St. Anthony's Hospital and 
a registered nurse currently treating the appellant, D.F.  
The Form 21-4142 did not include the addresses of any of the 
sources of information, although the appellant later 
submitted the address of D.F. in a form dated in June 2007.  
There is no record that the RO requested these records.  The 
Board finds that these private medical records may assist the 
Board in developing a more complete picture of the 
appellant's disabilities and a reasonable effort should be 
made to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for an acquired psychiatric 
disability, to include bipolar disorder, 
paranoid schizophrenia and 
schizoaffective disorder, in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159 (2009), 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), Kent v. Nicholson, 
20 Vet. App. 1 (2006), and any other 
applicable legal precedent.

The appellant must be apprised of what 
the evidence must show to support a claim 
for service connection, and the division 
of responsibility between him and VA in 
obtaining the evidence, as well as 
specifically requested to send any 
pertinent evidence in his possession to 
VA.  The appellant should be informed of 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
for an acquired psychiatric disability, 
to include bipolar disorder, paranoid 
schizophrenia or schizoaffective 
disorder, that were found insufficient in 
the previous final denial in April 2005.  

The Veteran must be specifically 
requested to identify the name and 
address of all providers of medical 
treatment for psychiatric disability, as 
well as for a seizure disorder, since 
service, to include by St. Anthony's 
Hospital, and D.F..  The Veteran must be 
provided VA Forms 21-4142, Authorization 
and Consent to Release Information, for 
completion, and advised that a separate 
form must be completed for each 
identified provider.  

After securing any necessary 
authorization or medical releases, 
request and associate with the claims 
file legible copies of the appellant's 
medical records, including from St. 
Anthony's Hospital and D.F., and all 
other records identified by the appellant 
that have not previously been secured.  
Also, notify the appellant that he may 
obtain the evidence himself and send it 
to VA.  

2.  Thereafter, adjudicate the issue on 
appeal of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for an acquired psychiatric 
disability, and adjudicate the issue of 
entitlement to service connection for a 
seizure disorder.  If any benefit sought 
is not granted, issue a supplemental 
statement of the case and afford the 
appellant an appropriate opportunity to 
respond.  The case should then be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U.R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


